DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 04/20/2022, 04/06/2021 and 10/29/2021 has been considered and placed in the application file.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,005,426. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims including the claimed feedback feature configured to be selected between the wideband mode and narrowband mode as recited in claims 10, 12 and 15 of the Patent.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tasic et al. U.S. 9,154,356 discloses (please see Fig. 7 and related text for details) an analogous circuit, namely a receiver comprising an amplification block supporting carrier aggregation (CA), the amplification block comprising: 
5a first amplifier circuit (650a of Fig. 7) configured to receive a radio frequency (RF) input signal at a block node RXin of Fig. 7) from an outside source, amplify the RF input signal, and output the amplified RF input signal as a first RF output signal (RFOUT1 of Fig. 7), wherein the first amplifier circuit comprises: 
a first amplifier (654a of Fig. 7) configured to receive the RF input signal through a first input node (gate) to 10amplify the RF input signal, 
wherein the first amplifier includes first and second transistors (654a/656a of Fig. 7); and 
a first feedback circuit (660 of Fig. 7) coupled to the first input node and selectively connected (via 662a/662b of Fig. 7) to a first internal amplification node (drain) of the first amplifier, wherein the first internal amplification node is coupled to a source of the second transistor and a drain of the first transistor. However, the above/cited reference lacks the claimed “15wherein the first feedback circuit is configured to be connected to provide feedback to the first amplifier in a wideband mode and disconnected in a narrowband mode”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843